
	
		I
		111th CONGRESS
		2d Session
		H. R. 4582
		IN THE HOUSE OF REPRESENTATIVES
		
			February 3, 2010
			Mr. Baca introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To require Federal agencies and certain
		  government-sponsored enterprises to reserve residential real estate owned for
		  purchase by owner-occupants and other buyers using public funds for a period of
		  at least 15 days.
	
	
		1.Short titleThis Act may be cited as the
			 First Look for Primary Residence Act
			 of 2010.
		2.First-look period
			 for preferred purchasers of real estate ownedEach covered entity—
			(1)shall, before
			 making any real estate owned that is single-family housing available for
			 purchase by any purchaser that is not a preferred purchaser, or for any other
			 use, make such properties available for purchase, for a period not shorter than
			 15 days, only by preferred purchasers; and
			(2)may not, during
			 such period, solicit, receive, consider, negotiate, or accept any offer to
			 purchase any such property except from a preferred purchaser.
			3.Notice of
			 first-look properties
			(a)Requirement;
			 timingA covered entity
			 shall, before making any real estate owned that is single-family housing
			 available for purchase in accordance with section 2, provide written notice to
			 real estate brokers and other interested parties appropriate to inform them of
			 such availability.
			(b)ContentsNotice
			 required under subsection (a) shall include basic information about each
			 property to be made available for purchase in accordance with section 2,
			 including the location, condition, and listing price of the property.
			4.DefinitionsFor purposes of this Act, the following
			 definitions shall apply:
			(1)Covered
			 entityThe term covered entity means—
				(A)the Department of
			 Housing and Urban Development, the Department of Veterans Affairs, and the
			 Department of Agriculture;
				(B)the Federal
			 National Mortgage Association; and
				(C)the Federal Home
			 Loan Mortgage Corporation.
				(2)Preferred
			 purchaserThe term
			 preferred purchaser means, with respect to any property that is
			 real estate owned, any—
				(A)individual or
			 family who indicates, to the satisfaction of the covered entity that holds the
			 real estate owned, that upon purchase such individual or family will occupy the
			 property as the principal residence of such individual or family for a period
			 of not less than 90 days; or
				(B)State or local
			 governmental agency or other entity that purchases the property using, in whole
			 or in part, funds made available through—
					(i)the neighborhood
			 stabilization program under title III of division B of the Housing and Economic
			 Recovery Act of 2008 (42 U.S.C. 5301 note);
					(ii)the community
			 development block grant program under title I of the Housing and Community
			 Development Act of 1974 (42 U.S.C. 5301 et seq.);
					(iii)the HOME
			 investment partnerships program under title II of the Cranston-Gonzalez
			 National Affordable Housing Act (42 U.S.C. 12721 et seq.);
					(iv)any locally
			 established housing trust fund;
					(v)any charitable
			 foundation or charitable entity; or
					(vi)any other public
			 funds, as provided by regulations pursuant to section 5.
					(3)Real estate
			 ownedThe term real
			 estate owned means, with respect to a covered entity, any real property
			 to which the covered entity holds title pursuant to foreclosure, a deed in lieu
			 of foreclosure, assignment, conveyance, or any other action in connection with
			 a mortgage made, held, insured, guaranteed, or securitized by the covered
			 entity.
			(4)Single-family
			 housingThe term single-family housing means
			 residential real property that is designed primarily for the occupancy of from
			 one to four families.
			5.RegulationsEach covered entity described in section
			 (4)(1)(A) and the Director of the Federal Housing Finance Agency, in the case
			 of the covered entities specified in subparagraphs (B) and (C) of section 4(1),
			 may issue any regulations necessary for such covered entity to carry out this
			 Act.
		
